Gase 4:67-€F-668638-LAB Beeument 814 Filed 67/24/48 Baga 4 ef 4
U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

July 23, 2019

 

vs

 

By ECF

The Honorable Loretta A. Preska
United States District Judge
Southern District of New York

fusbCSDNY  ...°.,
DOCUMENT _
| BEECTRONICALLY FILED ||

DOC #

 

 

 

500 Pearl Street me Geb: 72279 2
New York, New York 10007 DATE BLEL ees he

nr. Z

 

 

 

 

Re: United States v. Robert Morrison, 07 Cr. 3 (LAP)
Dear Judge Preska:

On July 22, 2019, the defendant moved for a sentence reduction pursuant to Section 404
of the First Step Act of 2018. Doc. No. 808. The Government respectfully requests a deadline
of August 21, 2019, representing 30 days from the date of the defendant’s motion, to respond.

Respectfully submitted,

GEOFFREY S. BERMAN

_p- United States Attorney

     

LORET? A DE ITA

UNITED STATHS DLsSTRicl Jupus by: /s/ Alexander Li

Alexander Li
y /) Y /) O Assistant United States Attorney
7 (212) 637-2265

cc: Jennifer L. Brown, Esq. (by ECF)

 

 

 
